DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 10/21/2021, said application claims a priority filing date of 10/22/2020.  Claims 1 pending. Claims 1 and 15 are independent.


Specification
The disclosure is objected to because of the following informalities: 
in .  
Appropriate correction is required. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
in .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "display/displaying a plurality of objects on the touch display (of the electronic device)" in line 7 and 2 respectively, the limitation "determine/determining an arrangement position of the plurality of objects included in the electronic device based on ..." in lines 14-15 and 8-9 respectively, and the limitation "control/controlling displaying of the plurality of objects on the wearable display device based on a result of the determining" in lines 17-18 and 11-12, which rendering these claims indefinite because it is unclear how can ".
Claim 2 recites the limitation "… detect, as a user interaction, at least one of a set touch input detected on the touch display ..." in lines 2-3, which rendering the claim indefinite because ".
Claim 2 recites the limitation "detect … a motion change of the electronic device detected through the sensor module, or a motion change of a controller connected to the electronic device" in lines 2-4, which rendering the claim indefinite because ".
Claim 3 recites the limitation "... obtain ... a direction of the user interaction in the direction corresponding to the touch input" in lines 1-3, which rendering the claim indefinite because ".
Claim 6 recites the limitation "determine a position at which the plurality of objects are to be arranged ..." in lines 1-2, which rendering the claim indefinite because ".
Claims 6, 7, and 13 recite the limitation "the user interaction" in line 3, 2, and 5 respectively.  There is insufficient antecedent basis for this limitation in these claims.
Claim 8 recites the limitation "determine the arrangement position of the plurality of objects displayed on the electronic device based on at least one of the identified direction, the display angle, the display distance, or the object attribute" in lines 3-5, which rendering the claim indefinite because it is unclear how can ".
Claim 9 recites the limitation "control arranging of the plurality of objects at positions in a direction within the display distance of the wearable display device according to a time attribute of the plurality of objects" in lines , which rendering the claim indefinite because "identify a direction corresponding to the touch input" and ".
Claim 10 recites the limitation "... arranging of the plurality of objects at different positions in a depth direction ... arrange the plurality of objects at different positions in at least one of a horizontal direction, a vertical direction, or a depth direction ..." in lines 2-6, which rendering the claim indefinite because "..
Claim 11 recites the limitation "… where positions of the plurality of objects are fixed with respect to a position of the electronic device, a second display distance where the positions of the plurality of objects are fixed with respect to a user wearing the wearable display device, and a third display distance where the positions of the plurality of objects are fixed with respect to an absolute position, and wherein the processor is further configured to fix positions where the plurality of objects are displayed at one of the first display distance, the second display distance, and the third display distance according to the touch input" in lines 2-8, which rendering the claim indefinite because ".
Claim 12 recites the limitation "... display the plurality of objects at corresponding positions ..." in lines 4-5, which rendering the claim indefinite because ".
Claims 2-14 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 2012/0302289 A1, published on 11/29/2012), hereinafter KANG in view of UM et al. (US 2015/0067580 A1, published on 03/15/2015), hereinafter UM.

Independent Claims 1 and 15
KANG discloses an electronic device (KANG, 100 in FIGS. 1-3; ¶¶ [0022] and [0024]: mobile terminal) comprising: a communication module (KANG, 110 in FIG. 1; ¶¶ [0024]-[0026]: wireless communication system 110); a touch display (KANG, 151 in FIGS. 1-2; ¶ [0046]: display 151 include a touchscreen panel); a memory (KANG, 160 in FIG. 1; ¶ [0054]: memory); and a processor (KANG, 180 in FIG. 1; ¶¶ [0057] and [0117]: controller/processor) operatively connected to the communication module and the memory (KANG, FIG. 1; ¶¶ [0024]-[0025]: controller 180 connected to wireless communication system 110 and memory 160), wherein the processor is configured to: 
display a plurality of objects on the touch display (KANG, FIG. 13, ¶ [0102]: items displayed on the display 151 of the mobile terminal 100), receive a touch input for the plurality of objects through the touch display while being connected to a wearable display device through the communication module (KANG, FIGS. 6-7; ¶¶ [0080] and [0084]-[0085]: the head mounted display 200 may be communicatively connected to the mobile terminal 100 through NFC such as Bluetooth according to a user command; determine whether a predetermined gesture input is received through analysis of the image data received from the head mounted display 200) (KANG, FIG. 13; ¶¶ [0102]-[0103]: an input 511 of touching items displayed on the display 151 of the mobile terminal 100 and then dragging the items to the closed curve 509 is received, a predetermined number of items corresponding to a predetermined group may be displayed in the closed curve 509; photos, content, music, text messages, memos, e-mails or other file items stored in the mobile terminal 100 are displayed in the closed curve 509), 
identify a direction corresponding to the touch input (KANG, FIG. 13; ¶ [0102]: identify the direction of touch input is dragging the items displayed on the mobile terminal 100 to the closed curve 509 displayed on head mounted display 200), identify a display  position of the wearable display device (KANG, FIGS. 5 and 9; ¶¶ [0076], [0089], [0093], and [0099]-[0100]; Claim 15: the image data received from the second camera 203 included in the head mounted display 200 may be analyzed to detect the eye position of the user and the display change may be displayed at the eye position of the user on the AR screen within field of view; the closed curve 505 may be displayed at a position corresponding to an eye position of a user through eye tracking; the virtual image 505 displayed on the AR screen 500 may be displayed at a position corresponding to an eye position of the user 700 through eye tracking; it is also well known in the art that an eye position of a user on the AR screen within field of view including display angle of the head mounted display1), 
determine an arrangement position of the plurality of objects included in the electronic device based on at least one of the identified direction, the display angle, or the display distance (KANG, FIGS. 9 and 13; ¶¶ [0102]-[0103], [0089], [0093], and [0099]-[0100]: a predetermined number of items corresponding to a predetermined group may be displayed in the closed curve 509/505 based on dragging direction of the items displayed on the mobile terminal 100 and the closed curve 509/505 may be displayed at a position, corresponding to an eye position of a user through eye tracking, on the AR screen within field of view; it is also well known in the art that an eye position of a user on the AR screen within field of view including display angle of the head mounted display1), and 
control displaying of the plurality of objects on the wearable display device based on a result of the determining (KANG, ¶¶ [0088]-[0089]: if it is determined that the predetermined gesture input is received in step S310, the controller 180 controls the head mounted display 200 such that a display change corresponding to the gesture input is displayed on the AR screen; the image data received from the second camera 203 included in the head mounted display 200 may be analyzed to detect the eye position of the user and the display change may be displayed at the eye position of the user on the AR screen) (KANG, FIGS. 9 and 13; ¶¶ [0102]-[0103], [0089], [0093], and [0099]-[0100]: a predetermined number of items corresponding to a predetermined group may be displayed in the closed curve 509/505 based on dragging direction of the items displayed on the mobile terminal 100 and the closed curve 509/505 may be displayed at a position corresponding to an eye position of a user through eye tracking).
KANG fails to explicitly discloses identify a display angle and display distance of the wearable display device.  
UM teaches a system and a method relating to outputting content on a wearable device based on action of a user (UM, ¶ [0003]}  identify a display angle and display distance of the wearable display device (UM, ¶¶ [0056] and [0068]: the imaging sensor detects an image positioned within a predetermined angle of view area of the wearable device 100; the angle of view area is a predetermined area corresponding to a vision of a user wearing the wearable device and may include a section of a certain angle range in front of the wearable device; FIG. 23; ¶ [0163]: the user performs an action of moving the display window to a top, bottom, left, or right side of the screen; i.e., display position (e.g., angle of view area) of the display window can be identified based on the user action) (UM, Claims 8-9: changing a focal distance of the screen to be closer to or father from a user based on direction of a user gesture; changing a focal distance of the screen based on eye tracking information of a user; FIGS. 21-22; ¶¶ [0153]-[0155]: an image can be controlled to be focused on a position different from a position 2110 on which the image is initially focused according to a direction, distance, count, speed, or acceleration of the user action; ¶ [0160]: the wearable device may change a position of an image according to a response of a pupil while automatically changing the position of the image via an eye tracking sensor; i.e., the wearable device may change a position on which an image is focused with a second position 2220, a third position 2230, or the like based on the sight information of the user).
KANG and UM are analogous art because they are from the same field of endeavor, a system and a method relating to outputting content .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of UM to KANG.  Motivation for doing so would provid.

Claim 2
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses a sensor module (KANG, 140 in FIG. 1; ¶ [0039]: sensing unit), and wherein the processor is configured to detect, as a user interaction, at least one of a set touch input detected on the touch display (KANG, 143 and 151 in FIG. 1; the pressure sensor 143 may detect whether pressure is applied to the mobile terminal 100 or the level of the pressure; if the pressure sensor 143 is mounted in the display 151, a touch input through the display 151 and a pressure touch input having pressure greater than that of the touch input may be identified), a motion change of the electronic device detected through the sensor module, or a motion change of a controller connected to the electronic device (KANG, 145 in FIG. 1; ¶ [0041]-[0042]: the motion sensor 145 may sense motion or position of the mobile terminal 100 using an acceleration sensor, a gyroscopic sensor, etc.; ).  

Claim 3
KANG in view of UM discloses all the elements as stated in Claim 2 and further discloses to obtain a direction of the electronic device (KANG, 145 in FIG. 1; ¶ [0041]-[0042]:  two-axis or three-axis acceleration sensors may be mounted in one package for detecting acceleration change; gyroscopic sensor measures an angular speed and senses a direction (angle) in which the mobile terminal rotates from a reference direction) or a direction of the user interaction in the direction corresponding to the touch input (KANG, 143 in FIG. 1; FIG. 13; ¶¶ [0040] and [0102]: identify the direction of touch input is dragging the items displayed on the mobile terminal 100 to the closed curve 509 displayed on head mounted display 200).  

Claim 4
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses to control arranging an object displayed on the touch display or an object related to the touch input in a space displayed on the wearable display device (KANG, FIG. 13; ¶ [0102]: an input 511 of touching items displayed on the display 151 of the mobile terminal 100 and then dragging the items to the closed curve 509 is received, a predetermined number of items corresponding to a predetermined group may be displayed in the closed curve 509).  

Claim 5
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses to: receive at least one of image information, sensing information, or location information from the wearable display device, and calculate the display angle or the display distance of the wearable display device using the received information (KANG, FIGS. 5 and 9; ¶¶ [0076], [0089], [0093], and [0099]-[0100]; Claim 15: the image data received from the second camera 203 included in the head mounted display 200 may be analyzed to detect the eye position of the user and the display change may be displayed at the eye position of the user on the AR screen within field of view; the closed curve 505 may be displayed at a position corresponding to an eye position of a user through eye tracking; the virtual image 505 displayed on the AR screen 500 may be displayed at a position corresponding to an eye position of the user 700 through eye tracking) (UM, ¶¶ [0056] and [0068]: the imaging sensor detects an image positioned within a predetermined angle of view area of the wearable device 100; the angle of view area is a predetermined area corresponding to a vision of a user wearing the wearable device and may include a section of a certain angle range in front of the wearable device; FIG. 23; ¶ [0163]: the user performs an action of moving the display window to a top, bottom, left, or right side of the screen; FIGS. 21-22; ¶¶ [0153]-[0155] and [0160]; Claims 8-9: changing a focal distance of the screen to be closer to or father from a user based on direction of a user gesture; an image can be controlled to be focused on a position different from an initial position 2110 according to a direction, distance, count, speed, or acceleration of the user action; changing a focal distance of the screen based on eye tracking information of a user; the wearable device may change a position of an image according to a response of a pupil while automatically changing the position of the image via an eye tracking sensor).  
Motivation for applying UM to KANG would provid.

Claim 6
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses to determine a position at which the plurality of objects are to be arranged or a number of the plurality of objects to be arranged, at the display distance based on a speed of the user interaction (UM, FIG. 21; ¶¶ [0153]-[0155]: an image can be controlled to be focused on a position different from an initial position 2110 according to a direction, distance, count, speed, or acceleration of the user action).
Motivation for applying UM to KANG would provid.

Claim 7
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses to determine a number of the plurality of objects based on a time of the user interaction (UM, ¶ [0075]: if the position state of the detected digital device changes and the changed position state is maintained for more than a predetermined time period, the wearable device can trigger whether to output the content of the digital device; i.e., a number of the plurality of objects (zero or at least one object) to be displayed on the wearable device is determined based on time period for holding/maintaining the changed position state of the detected digital device).
Motivation for applying UM to KANG would provid.

Claim 8
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses to: identify an attribute of an object included in the plurality of objects (KANG, ¶ [0104]: identifying artist, album, and release year of music files to be sorted and grouped) (UM, ¶ [0012]: an adaptive wearable device providing content and a user interface and controlling therefor based on a user action, a status, an attribute of the content and the like; ¶ [0163]: if the user performs an action of moving the display window to a left or a right side, a next or a previous content can be outputted in the display window according to a content type attribute of a corresponding screen; i.e., a content type attribute must be identified in order to control content and a user interface displayed on the wearable device based on an attribute of the content), and determine the arrangement position of the plurality of objects displayed on the electronic device based on at least one of the identified direction (KANG, FIGS. 9 and 13; ¶¶ [0102]-[0103], [0089], [0093], and [0099]-[0100]: a predetermined number of items corresponding to a predetermined group may be displayed in the closed curve 509/505 based on dragging direction of the items displayed on the mobile terminal 100 and  the closed curve 509/505 may be displayed at a position, corresponding to an eye position of a user through eye tracking, on the AR screen within field of view), the display angle, the display distance  (UM, ¶¶ [0056] and [0068]: the imaging sensor detects an image positioned within a predetermined angle of view area of the wearable device 100; the angle of view area is a predetermined area corresponding to a vision of a user wearing the wearable device and may include a section of a certain angle range in front of the wearable device; FIG. 23; ¶ [0163]: the user performs an action of moving the display window to a top, bottom, left, or right side of the screen; i.e., display position (e.g., angle of view area) of the display window can be identified based on the user action) (UM, Claims 8-9: changing a focal distance of the screen to be closer to or father from a user based on direction of a user gesture; changing a focal distance of the screen based on eye tracking information of a user; FIGS. 21-22; ¶¶ [0153]-[0155]: an image can be controlled to be focused on a position different from a position 2110 on which the image is initially focused according to a direction, distance, count, speed, or acceleration of the user action; ¶ [0160]: the wearable device may change a position of an image according to a response of a pupil while automatically changing the position of the image via an eye tracking sensor; i.e., the wearable device may change a position on which an image is focused with a second position 2220, a third position 2230, or the like based on the sight information of the user), or the object attribute (KANG, ¶ [0104]: music files may be sorted and displayed on an artist basis, on an album basis or on a release year basis) (UM, ¶ [0155]: if the wearable device is able to obtain object information via MPEG-4 or the like for content, the wearable device can see a specific item, a specific menu 2140, or the like only in a manner of enlarging or reducing the specific item, the specific menu 2140, or the like) (UM, FIGS. 24-26; ¶ [0167]: the wearable device may set priority ('top left' (top priority) to 'bottom right' (lowest priority) in each of the divided screens; i.e., arrange display position of each content screen based on its priority), and wherein the object attribute includes at least one of time, history, a file, or an application (KANG, ¶ [0104]: attribute of music files includes artist, album, and release year) (UM, ¶ [0045]: the term "content attribute" means whether content corresponds to a text, an audio, a video, or an image).  

Claim 10
KANG in view of UM discloses all the elements as stated in Claim 8 and further discloses to control arranging of the plurality of objects at different positions in a depth direction of the display distance of the wearable display device according to a history attribute or file attribute of the plurality of objects (UM, FIG. 27; ¶¶ [0168]-[0169]: when a plurality of application lists or schedules are necessary to be provided on the wearable device according to a user request, the wearable device can output a plurality of the lists in a layer structure (hierarchical structure; the wearable device can change a layer 2710 in which each of the lists is provided based on a selection or an action of the user), a 3D form, or the like as depicted in FIG. 27), or arrange the plurality of objects at different positions in at least one of a horizontal direction, a vertical direction, or a depth direction on the display angle of the wearable display device according to an application attribute of the plurality of objects (KANG, ¶ [0104]: music files may be sorted and displayed on an artist basis, on an album basis or on a release year basis; i.e., arrange objects in vertical direction on the display range of the wearable display device based on the artist, album, or release year of music files) (UM, FIG. 23; ¶ [0163]: if the user performs an action of moving the display window to a left or a right side, a next or a previous content can be outputted in the display window according to a content type attribute of a corresponding screen, wherein the term "content attribute" means whether content corresponds to a text, an audio, a video, or an image; i.e., arrange objects in horizontal direction on the display range of the wearable display device based on content/object attribute) (UM, FIGS. 24-26; ¶ [0167]: the wearable device may set priority ('top left' (top priority) to 'bottom right' (lowest priority)) in each of the divided screens; i.e., arrange each content screen horizontally or vertically on the display range of the wearable display device based on its priority). 
Motivation for applying UM to KANG would provid.

Claim 12
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses to: transmit arrangement information including the determined arrangement position and object information corresponding to the plurality of objects to the wearable display device, and control the wearable display device to display the plurality of objects at corresponding positions based on the arrangement information and the object information (KANG, FIG. 13; ¶¶ [0102]-[0104]: a predetermined number of items corresponding to a predetermined group may be displayed in the closed curve 509/505 based on dragging direction of the items displayed on the mobile terminal 100, wherein photos, content, music, text messages, memos, e-mails or other file items stored in the mobile terminal 100 are displayed in the closed curve 509 of the head mounted display 200; e.g., music files may be sorted and displayed on an artist basis, on an album basis or on a release year basis) (KANG, ¶ [0082]: the mobile terminal 100 may generate all data for displaying the AR screen and transmit the data to the head mounted display 200).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of UM as applied to Claim 8 above, and further in view of JUNG et al. (US 2017 / 0337897 A1, published on 11/23/2017), hereinafter JUNG.

Claim 9
KANG in view of UM discloses all the elements as stated in Claim 8 and except failing to explicitly disclose to control arranging of the plurality of objects at positions in a direction within the display distance of the wearable display device according to a time attribute of the plurality of objects.  
JUNG teaches a system and a method for controlling a head mounted display device with a mobile terminal (JUNG, ¶ [0001]), wherein to control arranging of the plurality of objects at positions in a direction within the display distance of the wearable display device according to a time attribute of the plurality of objects (JUNG, FIG. 10A; ¶ [0164]: the position of the object to be held may correspond to a time order of event occurrence; e.g., if a first event is generated from an application which belongs to the first group, a first object may be positioned at an upper side of a left edge region, and if a second event is generated from an application which belongs to the same group , a second object may be positioned below the first object; i.e., objects may be positioned in a specific direction (e.g. , from the upper side to the lower side), in a time order of event occurrence).
KANG in view of UM, and JUNG are analogous art because they are from the same field of endeavor, a system and a method for controlling a head mounted display device with a mobile terminal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of JUNG to KANG in view of UM.  Motivation for doing so would allow a user to easily recognize an object/event in a more intuitive manner (JUNG, ¶ [0164]).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of UM as applied to Claim 1 above, and further in view of Bradski et al. (US 2016/0026253 A1, published on 01/28/2016), hereinafter Bradski.

Claim 11
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses wherein the display distance includes a first display distance  (UM, Claim 8: changing a focal distance of the screen to be closer to or father from a user based on direction of a user gesture; FIGS. 21-22; ¶¶ [0153]-[0155]: an image can be controlled to be focused on a position different from a position 2110 on which the image is initially focused according to a direction, distance, count, speed, or acceleration of the user action).
KANG in view of UM fails to explicitly discloses wherein the display distance includes a first display distance where positions of the plurality of objects are fixed with respect to a position of the electronic device, a second display distance where the positions of the plurality of objects are fixed with respect to a user wearing the wearable display device, and a third display distance where the positions of the plurality of objects are fixed with respect to an absolute position.
Bradski teaches systems and methods for facilitating virtual reality and/or augmented reality interaction (Bradski, ¶ [0017]), wherein the display distance includes a first display distance where positions of the plurality of objects are fixed with respect to a position of the electronic device, a second display distance where the positions of the plurality of objects are fixed with respect to a user wearing the wearable display device, and a third display distance where the positions of the plurality of objects are fixed with respect to an absolute position (Bradski, ¶¶ [0669]-[0670]: the AR system may render virtual content locked to various reference frames, e.g., a view locked reference head-mounted (HMD) frame (i.e., locked to a reference frame of the head), a body locked reference frame (i.e., locked to a reference frame of the body); a world locked reference frame (i.e., fixed to a reference frame of the environment); the AR system may render virtual content using two or more nested reference frames employing a spherical paradigm; e.g., an inner-most sphere extending to a first radial distance may be locked to a head or view reference frame (i.e., HMD); radially outward of the inner-most sphere, an intermediate sphere (e.g., slightly-less than arm's length) may be locked to a body reference frame (i.e., electronic device which can be touched by user's finger); radially outward of the intermediate sphere, an outer or an outer-most sphere (e.g., full arm extension) may be locked to a world reference frame).
KANG in view of UM, and Bradski are analogous art because they are from the same field of endeavor, systems and methods for facilitating virtual reality and/or augmented reality interaction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bradski to KANG in view of UM.  Motivation for doing so would advantageously dramatically increase the virtual field of view and allow rendering of various pieces of an image at different depths (Bradski, ¶¶ [0671] and [0662]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of UM as applied to Claim 1 above, and further in view of PARK et al. (US 2019/0339840 A1, published on 11/07/2019), hereinafter PARK.

Claim 13
KANG in view of UM discloses all the elements as stated in Claim 1 and further discloses to: obtain an image captured by a camera of the wearable display device from the wearable display device (KANG, FIG. 4; ¶ [0076]: the first camera 201 may be disposed on a front surface of the head mounted display 200 and may be used for external photographing) (UM, ¶ [0056]: environment recognized by the sensing unit 150 of wearable device, which include an imaging sensor or a camera sensor).
KANG in view of UM fails to explicitly disclose to recognize a target object by analyzing the obtained image, identify an object associated with the target object based on the user interaction, identify a distance or direction of the target object, and determine an arrangement position of the identified object based on the distance or direction of the target object.
PARK teaches a system and a method relating to relates to an augmented reality (PARK, ¶ [0002]), wherein to recognize a target object by analyzing the obtained image, identify an object associated with the target object based on the user interaction, identify a distance or direction of the target object, and determine an arrangement position of the identified object based on the distance or direction of the target object (PARK, FIGS. 2 and 7A-B; ¶¶ [0039], [0047], [0109]-[0119], and [0122]-[0132]: the wearable device 101-1 may obtain/receive an image of the speech recognition device 102 via an image sensor when a user 750 stares at the speech recognition device 102 in a state where the wearable device 101-1 is worn on a part of the body of the user 750; information (e.g., an image, location information, a device identifier, or an operational status) about the speech recognition device 102 may be received by the sensor; determine the list of applications supported by the speech recognition device 102 recognized based on context information; display the list of applications, supported by the speech recognition device 102, on the region at a periphery of the speech recognition device 102, via the displays 160-1 and 160-2 in the AR mode).
KANG in view of UM, and PARK are analogous art because they are from the same field of endeavor, a system and a method relating to relates to an augmented reality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of PARK to KANG in view of UM.  Motivation for doing so would allow the user to easily look up supported applications of the target object and improve its usability (.

Claim 14
KANG in view of UM and PARK discloses all the elements as stated in Claim 13 and further discloses to: identify an attribute of the identified object or a level of association between the target object and the identified object, and apply a different location adjacent to the target object or a different size to the identified object according to the attribute of the identified object or the level of association (PARK, FIGS. 2 and 7A-B; ¶¶ [0039], [0047], [0109]-[0119], and [0122]-[0132]: the wearable device 101-1 may obtain/receive an image of the speech recognition device 102 via an image sensor when a user 750 stares at the speech recognition device 102 in a state where the wearable device 101-1 is worn on a part of the body of the user 750; information (e.g., an image, location information, a device identifier, or an operational status) about the speech recognition device 102 may be received by the sensor; determine the list of applications supported by the speech recognition device 102 recognized based on context information; display the list of applications, supported by the speech recognition device 102, on the region at a periphery of the speech recognition device 102, via the displays 160-1 and 160-2 in the AR mode based on at least one of the category, number, priorities, or usage histories of skills or second application) (PARK, ¶ [0052]: the location, size, color, and/or transparency for displaying selected content may be set differently from each other based on whether an object is matched, and projection, for displaying the selected content).  
Motivation for applying PARK to KANG in view of UM would allow the user to easily look up supported applications of the target object

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2015/0067580 A1 to UM et al., published  on 03/05/2015, ¶¶ [0056] and [0068]: "The imaging sensor detects an image positioned within a predetermined angle of view area of the wearable device 100" and "The angle of view area is a predetermined area corresponding to a vision of a user wearing the wearable device and may include a section of a certain angle range in front of the wearable device".